Name: 87/334/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production
 Date Published: 1987-06-27

 Avis juridique important|31987D033487/334/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 168 , 27/06/1987 P. 0046 - 0047*****COMMISSION DECISION of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Emilia-Romagna) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/334/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded Emilia-Romagna Regional Decision No 758 of 18 June 1986 adopting provisions for implementing Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the regional aids provided for in point H. 1 of the abovementioned Decision and in the Annex thereto under that point must be revised in order to meet the limitations laid down in Articles 4 and 8 (2) of Regulation (EEC) No 797/85 as indicated in Annex hereto; Whereas, in addition, aids may be implemented until 1 October 1987 only, on which date the authorization provided for in the last subparagraph of Article 4 (2) of Regulation (EEC) No 797/85 expires; Whereas the present Decision does not relate to the authorization provided for in Article 6 (5) of Regulation (EEC) No 797/85 as regards agricultural cooperatives and whereas the investments provided for in point A.d.6 of the Regional Decision may consequently not exceed 360 000 ECU until such time as the decision under Article 6 of that Regulation is taken; Whereas, subject to the adjustment of the aids referred to in point H.1 of the Regional Decision, in so far as it related to the measures governed by Regulation (EEC) No 797/85, the provisions provided for in that Decision satisfy the conditions and objectives of that Regulation; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in the present Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Subject to an adjustment of the regional aids provided for in point H.1 of the decision, as set out in the Annex hereto, and subject to a limit on the investment provided for in point A.d.6 of the decision to 360 000 ECU, Emilia-Romagna Regional Decision No 758 of 18 June 1986 adopting provisions for implementing Regulation (EEC) No 797/85 satisfies, until 1 October 1987, the conditions governing a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85 in so far as it relates to measures eligible under that Regulation. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. ANNEX PERMISSIBLE AMOUNTS OF REGIONAL AIDS GRANTED PRURSUANT TO POINT H.1 OF EMILIA-ROMAGNA REGIONAL DECISION No 758 OF 18 JUNE 1986 1.2.3,4.5,6 // // // // // Regional Law // Notes // Aid for farmers with an improvement plan which has been accepted // Aid for other farmers (limitations pursuant to Article 8 (2) of Regulation (EEC) No 797/85) // // 1.2.3.4.5.6 // // // Areas defined in Articles 2 and 3 of Council Directive 75/268/EEC (1) // Other areas // Areas defined in Articles 2 and 3 of Directive 75/268/EEC // Other areas // // // // // // // RL 29/73 // Article 2 (a) buildings; c/c // 50 // 40 // 34 // 26 // RL 29/73 // Article 2 (b) buildings; c/i // 50 // 35 // 34 // 26 // RL 31/75 // Article 2 fruit and vines; c/c // 41 // 35 // 30 // 26 // RL 31/75 // Article 3 equipment for protection of valuable crops; c/c // 41 // 30 // 30 // 22,5 // RL 31/75 // Articles 2 and 3; c/i // 35 // 25 // 26,25 // 18,75 // RL 29/73 // Article 5 livestock; c/c // 30 // 20 // 22 // 15 // RL 29/73 // Article 5; c/i // 22 // 12 // 16,5 // 9 // RL 31/75 // Article 5 fruit; c/c // 30 // 20 // 22 // 15 // RL 31/75 // Article 5; c/i // 22 // 12 // 16,5 // 9 // // // // // // (1) OJ No L 128, 19. 5. 1975, p. 1.